The motion should have been granted. The action is brought to set aside a general assignment for the benefit of creditors, made by the defendant Leland, to his co-defendant, on the ground that it was made with intent to hinder, delay and defraud the plaintiffs and other creditors of the assignor. It appears by the affidavits and the schedules that the assignment comprised real and personal property, the principal part of which consisted of real estate situate in the counties of Albany and Saratoga. None of the real estate assigned is situated in the county of New York. The plaintiffs in their complaint prayed judgment that the assignment be adjudged fraudulent and void as against the plaintiffs and such other judgment creditors of the assignor as should elect to come in and become parties to the action and for the appointment of a receiver, and payment of the plaintiffs' judgment out of the proceeds of the assigned property.
The action was, therefore, local, and triable either in the county of Albany or the county of Saratoga, under section 982 of the Code. It was an action to procure a judgment annulling a title and affecting an estate in real property. It is not an answer to the motion that the complaint did not disclose that the assignment embraced real property. A plaintiff cannot, by omitting to aver in his complaint the facts in respect to the character or situation of the assigned property, preclude a defendant from availing himself of the right to have the trial in the proper county. The facts may be shown by affidavit in aid of the motion of the defendant.
Nor is it an answer to the motion in this case that the assignment embraced personal property within the county of New York. The location of the real estate, if within this State, controls the place of trial. No other construction is possible of the peremptory language of section 982. The power of the court to change the place of trial, under section 987, for convenience of witnesses, or other cause, in a local action affecting real estate, is not involved. That motion can properly be made only after the action is put in the situation in which the defendants were entitled to have *Page 387 
it placed when the action was commenced. (Veeder v. Baker,83 N.Y. 156.) The suggestion that this action only affects the title to real estate, indirectly and incidentally, is not tenable. The purpose of the plaintiffs it is true, is to obtain payment of their debt, but the setting aside of the fraudulent conveyance is the first and essential step. This obstruction bars their progress, and the removal of it is the primary object of the suit. The inconvenience suggested from the construction we have given to the section is a matter with which we have have nothing to do. The language of the section is plain, and the function of the court in this case is one of interpretation merely.
The orders of the Special and General Terms should be reversed, and the motion to change the place of trial to Albany county granted, with costs of appeal in the Supreme Court and in this court, and $10 costs of motion.
All concur.
Ordered accordingly.